Citation Nr: 0111825	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1970, and from March 1992 to March 1993.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran has been diagnosed with PTSD, and has 
presented medical evidence linking the diagnosed PTSD to his 
active service.    

3.  The supporting evidence does not disclose or confirm any 
claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125, 4.126 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  He maintains, in substance, that he experienced 
traumatic events in service which ultimately resulted in his 
diagnosed PTSD.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to the 
claim.  

There has been a signficant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of 
his claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination or undertaking 
other development unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
veteran's claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that all relevant 
evidence pertaining to the veteran's claim has been 
identified and obtained by the RO.  Such evidence includes 
the veteran's service medical and service personnel records, 
records of treatment following service, the report of a VA 
rating examination, personal statements by the veteran 
outlining his claimed in-service stressors and setting forth 
his contentions, and reports received from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for stressor verification purposes.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with this appeal. Therefore, the Board concludes 
that the VA has complied with its duty to assist the veteran 
in developing evidence in support of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2000).  

In order to establish a valid claim for service connection 
for PTSD, the evidence must show that the veteran has a PTSD 
disability, there must be objective evidence confirming or 
verifying that the claimed stressor actually occurred, in 
addition to objective medical evidence of a nexus between the 
verified stressor and the diagnosed PTSD.  See generally 
38 C.F.R. § 3.304 (2000); Cohen v. Brown, 10 Vet. App. 127, 
128 (1997) (citations omitted).  In this regard, the Board 
notes that Cohen initially set forth the criteria for 
establishing a well-grounded claim for service connection for 
PTSD, and the case is not cited here for purposes of a well-
grounded analysis.  Rather, the Board observes that Cohen 
sets forth the elements necessary for establishing a valid 
claim for service connection for PTSD, and it is for these 
reasons that the case is cited here.

During the course of this appeal, the veteran has maintained 
that he served with an artillery service battery in two 
separate firebases while stationed in Vietnam during the 
Vietnam War.  The veteran indicated that he was first 
stationed at Cu Chi fire base with the Fifth Division, and 
that he experienced combat at Tay Ninh when that fire base 
was overrun by enemy troops.  The veteran reported witnessing 
personnel being killed, maimed, and dismembered.  He 
indicated that during that particular period, he was placed 
in a bunker because he was not part of the "fighting 
force," and a Viet Cong soldier attempted to throw a satchel 
charge through the door, but failed to do so.  The veteran 
recounted another incident in which he served with a 
battalion of the 6/77th Artillery, and was involved in a 
nighttime action of some sort in which "people died," but 
no one from his unit was hit.  

The veteran further claimed to have been wounded in his left 
hand by an exploding mortar round or rocket, and pulled 
shrapnel from that hand.  He indicated that while stationed 
near Can Tho, he was sent out with resupply personnel in a 
convoy in which he entered Cambodia.  According to the 
veteran, approximately 25 bodies had been laid out in the 
road, which were run over by U.S. military trucks in the 
convoy.  While stationed at Can Tho, the veteran stated that 
on or about March 13 or 14, 1969, the Viet Cong penetrated 
the perimeter of the firebase, and killed approximately 10 
Americans by cutting their throats.  He stated that he was 
among those chosen to recover the bodies of those killed.  
The veteran indicated that a helicopter attempted to take 
off, but was destroyed with all aboard after reaching an 
altitude of approximately 50 feet.  The veteran stated that 
his "good friend" had been killed aboard the helicopter, 
but indicated that he was unable to remember his good 
friend's name.  

A review of the veteran's service medical and service 
personnel records shows that the veteran served in the 
Republic of Vietnam during the Vietnam War era from March 
1968 through March 1969, and that he had been awarded the 
Vietnam Service Medal with three bronze service stars and the 
Republic of Vietnam Campaign Medal.  The service personnel 
records do not reflect any awards or decorations indicative 
of combat, and the records fail to show that he was awarded a 
Purple Heart Medal for his claimed shrapnel wound to the left 
hand.  The veteran was shown to have sustained a laceration 
to his left hand, but there is no indication as to how the 
laceration was incurred.  During the time he was stationed in 
Vietnam, the veteran was assigned to the Service Battery of 
the 6th Battalion of the 77th Artillery, which was attached to 
the 25th Infantry Division.  Other than the above-mentioned 
laceration, the service medical records do not reflect that 
the veteran was treated for any wound or injury to the left 
hand.  Moreover, the report of the service separation 
examination from his period of Vietnam service does not 
reflect any left hand wound or injury aside from a laceration 
on the dorsum of the left hand.  Post service medical 
treatment records and VA rating examination reports generally 
indicate the presence of a 1 1/2 inch scar on the dorsum of the 
veteran's left hand, but fail to disclose the presence of any 
retained foreign bodies or other indicia that the veteran may 
have sustained a shrapnel wound.  

In October 1998, a summary report was received from USASCRUR 
with an attached 1968 history of the 6th Battalion, 77th Field 
Artillery.  According to USASCRUR, the history indicated 
numerous incidents of combat involving the reporting unit.  
However, the veteran was not included among the U.S. Army 
casualty data.  The veteran was unable to provide information 
sufficient to locate on the casualty lists the other 
individuals who he claimed had been wounded or killed in 
Vietnam.  USASCRUR was further unable to verify that the 
veteran had served on a graves registration detail as he had 
claimed.  USASCRUR was only able to verify that the veteran 
had served in a supporting capacity to a field artillery 
unit.  

The official report of the 6th Battalion, 77th Field Artillery 
of 1968 shows that the unit conducted fire support activity 
for infantry and other units, and controlled base camp 
defensive fires in the II Corps Tactical Zone.  The report 
indicates that elements or individual Batteries of the 6th 
Battalion were dispatched from Cu Chi to Trang Bang, Dau 
Tieng, Can Tho, Vinh Long, and in the areas surrounding the 
vicinity of Saigon.  It was noted in the report that the unit 
sustained "few casualties."  There was no mention of any 
specific firebases having been overrun, and no specific 
information regarding any casualties was provided in the 
report.  

In support of his claim for service connection, the veteran 
submitted private clinical treatment records dating from 
December 1997 through January 1998.  Those treatment records 
show that the veteran reported to the treating physician that 
he thought that he suffered from PTSD.  To the extent 
legibility permits, the records show that the veteran 
reported having served in Vietnam for one year and that he 
had witnessed "mayhem and gore" with body parts flying 
about.  The veteran indicated that he experienced recurrent 
recollection of such alleged events, but that he had been 
able to fight such recollections without treatment.  
According to the veteran, his symptoms had increased in 
severity over the past two to three years, and he reported 
experiencing nightmares, vivid recollections, flashbacks, 
numbness, and avoidance behavior.  In addition, he indicated 
that he experienced suicidal thoughts, but that he did not 
have any suicidal intent, per se.  The treating physician did 
not note any particular symptoms other than the veteran's 
mood which he characterized as "sad," and concluded with an 
assessment of PTSD.  

The veteran underwent a VA rating examination in August 1998.  
The report of that examination shows that the veteran 
indicated that he suffered from PTSD as a result of his 
experiences during the Vietnam War.  He reported that his 
assigned duties involved driving a supply truck delivering 
food, supplies, and ammunition to troops in the field.  The 
veteran appeared to concede that he was not assigned on 
combat status, but indicated that he "felt exposed" while 
driving around.  With respect to his claim for service 
connection for PTSD, the veteran reported two significant 
incidents.  He first indicated that he had seen "a bunch of 
dead bodies lying on the highway" which he claimed to have 
driven over in his truck.  He stated that he did not know if 
the alleged bodies were Vietnamese or American.  The veteran 
offered that he did not have any further information on the 
claimed incident, and was unable to provide any specific 
information regarding the precise time or location of that 
incident.  The other alleged event that the veteran related 
to the examiner involved the death of his best friend in a 
helicopter explosion.  The veteran claimed that he had just 
dismounted the helicopter when it exploded in mid-air shortly 
after taking off once more.  The veteran claimed that the 
explosion killed everyone aboard including his friend.  The 
veteran was unable to provide a reason for the alleged 
explosion, and could not provide the approximate date or 
location of that event.  The examiner stated "curiously, and 
perhaps most significantly, he stated that he cannot remember 
the name of his friend."  The veteran further provided what 
the examiner characterized as "rather vague references to 'a 
firefight or two.'"  Following service, the veteran reported 
that he had been employed in various capacities, and was 
noted to have been consistently employed without any undue 
emotional distress.  

The examiner observed that the veteran had not sought any 
treatment for his alleged PTSD, with the exception of a 
recent consultation with a private psychiatrist for the 
purposes of obtaining "independent" documentation of his 
claimed PTSD.  According to the examiner, the treating 
physician recommended that the veteran take psychotropic 
medication for 'depression' but the veteran declined the 
medication because of fears that such might impair his 
ability to operate machinery.  The veteran's psychosocial 
history was characterized as stable, and he had been married 
for 27 years and had two adult children.  The veteran stated 
that he was aware that some other veterans filed claims for 
service connection for PTSD "just to get money," but 
assured the examiner that he was "not one of those."  
According to the veteran, he experienced a recurring dream in 
which he had been captured by the enemy, but was unable to 
provide any details of the claimed dream.  In addition, he 
claimed to experience occasional headaches, and indicated 
that he felt drained of energy.  Other than indicating that 
he reflected about the reception he received upon returning 
home from Vietnam, the veteran did not express any other 
complaints.  

Objectively, the examiner noted that the veteran arrived 
considerably early for his examination.  He was neatly and 
casually dressed, and was well groomed.  The veteran 
communicated in a rational and coherent manner, and responded 
directly and appropriately to the interviewer's questions.  
There were no clinical indications of thought or perceptual 
disorder.  The veteran's mood was characterized as euthymic 
with no evidence of affective dysfunction.  He was fully 
oriented, and was able to provide a detailed and linear 
psychosocial history.  Both long and short-term memory were 
intact.  There was generally no clinical evidence which was 
suggestive of the presence of an active or underlying mental 
disorder.  The examiner stated that psychological testing was 
unhelpful in providing any useful diagnostic information.  He 
stated that despite being cautioned not to exaggerate or 
fabricate symptomatology in responding to test items, the 
veteran continued to do so, and the results of the test 
protocol for MMPI-2 were elevated into the range of 
invalidity.  Mississippi Scale protocol results were elevated 
into the clinical range, but the veteran's performance on the 
MMPI-2 and the lack of validity indicators in the Mississippi 
Scale cast serious doubt on the validity of the Mississippi 
results.  

The examiner concluded that in the absence of corroborating 
evidence, the veteran's verbal complaints of PTSD-related 
phenomenon failed to meet sufficient diagnostic criteria to 
establish the existence of PTSD.  The veteran's report of "a 
dream" only served to raise the question of PTSD, according 
to the examiner.  The examiner stated that such was 
essentially meaningless without additional evidence to 
support its implications.  Such evidence was not forthcoming 
with respect to the examination results.  With respect to 
Axis I diagnoses, the examiner stated that PTSD was not 
found.  No other psychiatric diagnosis was offered.  

VA clinical treatment records dated in March and July 2000 
show that the veteran was seen for complaints of PTSD.  In 
March 2000, the veteran reiterated his purported stressors in 
essentially the same degree of detail as indicated above, and 
reported fighting off enemy guerrillas who had entered his 
perimeter.  Because of his alleged combat trauma, the veteran 
reported such symptoms as fear, intrusive recollections, 
dreams, and confusion.  The veteran claimed to have 
experienced amnesia for important events, and what was 
characterized as a restricted affect with other significant 
events.  The veteran indicated that he experienced decreased 
interests and estrangement with poor concentration and 
increased startle response.  The veteran was examined at the 
time of his intake to the PTSD clinic, and was objectively 
found to be alert and oriented.  His mood was characterized 
as depressed, although he was able to laugh.  There was no 
evidence of psychomotor retardation, and memory was intact 
for recent events.  There was no evidence of hallucinations, 
paranoia, loose associations, and the veteran's insight and 
judgment were characterized as "good."  Based on the 
foregoing, the intake staff concluded with a diagnosis of 
Axis I PTSD.  

Clinic treatment records dated in July 2000 show that the 
veteran was advised of the results of psychological testing 
which showed symptoms consistent with extremely severe 
depression, and his Mississippi Scale testing results were 
consistent with a PTSD diagnosis.  The veteran was noted to 
have recently lost his job, but he was not considered 
suicidal or homicidal, although he reported having 
experienced thoughts of suicide.  The veteran had expressed 
reluctance to discuss his claimed Vietnam experiences with 
other veterans in PTSD group therapy.  

The Board has fully reviewed the veteran's claims and has 
evaluated his contentions in light of the objective evidence 
of record, medical and otherwise, but must conclude that the 
preponderance of the evidence is against a grant of service 
connection for PTSD.  While the veteran has been diagnosed 
with PTSD by a private physician and by treating physicians 
at the VA PTSD clinic, none of his purported stressors have 
been verified despite a review of his service personnel 
records and inquiries of USASCRUR.  The Board observes that 
the PTSD diagnosis contained in the clinical treatment 
records received from the private physician dated in December 
1997 and January 1998 appears to have been based solely on 
the veteran's self-reported symptoms, and does not appear to 
have been based on any clinical findings.  

Moreover, the veteran has consistently been unable to provide 
any details pertaining to his alleged stressors which would 
be sufficient to warrant further attempts to verify those 
stressors.  The 1968 unit history received from USASCRUR 
indicated that the 6th Battalion of the 77th Field Artillery 
had been heavily engaged in fire support missions, and that 
it had sustained at least some casualties.  However, the 
report did not contain any reference to any of the veteran's 
claimed stressors.  It was suggested that unit morning 
reports be obtained which could provide corroboration to the 
veteran's contentions.  However, as he was consistently 
unable to provide any specific or pertinent details by which 
such an inquiry could be made, the Board finds that in light 
of the veteran's apparent inability to recall specific names 
or dates involving his claimed in-service stressors, 
regardless of the validity of his PTSD diagnoses, no 
reasonable possibility exists that further assistance, such 
as an additional VA rating examination or further queries 
directed to USASCRUR, would aid in substantiating his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  

Most significantly, the report of the August 1998 VA rating 
examination contains the examiner's opinion that the veteran 
exaggerated or otherwise fabricated his claimed 
symptomatology and responses to psychological testing as to 
render the test results invalid.  Further, the examiner noted 
that with respect to the veteran's claim that his "best 
friend" had been killed in a helicopter explosion, the 
veteran's inability to remember his alleged best friend's 
name was at least 'curious.'  In short, the examiner was 
unable to elicit any clinical symptoms which would be 
suggestive of any sort of psychiatric disorder.  

The Board observes that with respect to the clinical 
treatment records of March and July 2000, the veteran was 
diagnosed with PTSD which was supported, at least in part, by 
psychological testing.  Even so, the tests conducted in March 
2000 were essentially those tests the veteran underwent at 
the time of his August 1998 rating examination, and which had 
been found to be invalid because of exaggeration or 
fabrication of symptomatology.  In addition, the veteran did 
not elaborate further on his purported stressors, and the 
findings contained in the clinical treatment records appear 
to have been based in large part on his account of unverified 
stressors.  

In any event, the Board has weighed and considered all 
evidence of record, and concludes that with respect to the 
medical evidence presented, greater weight is to be accorded 
to the report of the August 1998 VA rating examination.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993), (the probative value of the 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  Here, the VA rating 
examiner took into account the veteran's lack of specificity 
with respect to claimed stressors, and his inability to 
recall the name of his "best friend" who was allegedly 
killed in a helicopter explosion in evaluating the 
psychological test results.  The Board observes that at the 
time of his clinical treatment with the VA, the veteran 
modified his story by stating that the helicopter crashed as 
a result of contact with overhead wires.  Previously, he 
claimed that the helicopter had exploded in mid-air for no 
apparent reason.  

Without addressing the veteran's credibility in making such 
statements, the Board concludes that the report of the August 
1998 VA rating examination is to be accorded greater weight, 
as the treating physicians appeared to have based their 
conclusions and diagnoses of PTSD essentially on the 
veteran's subjective recounting of his symptomatology and 
unverified stressors.  Further, even accepting the validity 
of the diagnoses of PTSD, the Board finds that in the absence 
of a verifiable stressor upon which such diagnoses are based, 
a grant of service connection here is not warranted.  
Accordingly, his appeal is denied.  


ORDER

Service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

